DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, figures 1-8U, claims 1-17 in the reply filed on September 29, 2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 1, 2021 considered by the examiner.

Drawing Objections
	The lengthy, number of, Drawings has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Specification Objections
	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Probst et al. (US 2020/0395478 A1) (“Probst”), in view of Omura et al. (US 6,750,508 B2) (“Omura”).
Regarding claim 1, Probst teaches at least in figure 2:
a semiconductor chip (figure 2) including a main surface (top of 56) 
a gate trench (23) formed on the main surface (top of 52); 
a first insulating film (30) configured to cover an upper wall surface of the gate trench (23); 
a second insulating film (24) configured to cover a lower wall surface of the gate trench (23), and having a larger thickness than the first insulating film (24 is thicker than 30); 
a field trench (18) formed on the main surface (top of 56) so as to be spaced apart from the gate trench (23), and including a facing wall at a side of the gate trench and a non-facing wall at an opposite side of the facing wall (18 has two facing walls).
a third insulating film (50 above 52) configured to cover an upper wall surface of the field trench (18) at a side of the facing wall (52 is on a side of the wall)
a fourth insulating film configured to cover a lower wall surface of the field trench at the side of the facing wall and the non-facing wall.

Probst does not teach: 
a third insulating film having a smaller thickness than the second insulating film; and 
a fourth insulating film configured to cover a lower wall surface of the field trench at the side of the facing wall and the non-facing wall, and having a larger thickness than the third insulating film.


    PNG
    media_image1.png
    559
    754
    media_image1.png
    Greyscale

	Omura teaches at least in figure 26, and Examiner figure 1 above:
a third insulating film (C) configured to cover an upper wall surface of the field trench (E) at a side of the facing wall (C is so located), and having a smaller thickness than the second insulating film (B); and 
a fourth insulating film (D) configured to cover a lower wall surface of the field trench (E) at the side of the facing wall and the non-facing wall (D is so located), and having a larger thickness than the third insulating film (C).
It would have been obvious to one of ordinary skill in the art to make the third insulating film of Probst smaller like that of Omura in order to allow one of ordinary skill in the art to make an electrode to connect to the field plate of Probst (52) without have to make the trench wider.
Regarding claim 2, Probst teaches at least in figure 2:
wherein the semiconductor chip (figure 2)  includes an active region (21) and an inactive region outside the active region (region around 18), 
wherein the gate trench (23) is formed on the main surface in the active region (21), and 
wherein the field trench (18) is formed on the main surface in the inactive region (region around 18), and 
configured to separate the active region from the inactive region (18 is so configured).
Regarding claim 3, the prior art teaches:
wherein the third insulating film (Omura C) faces the first insulating film (Omura A) with a portion of the semiconductor chip (Probst figure 2) interposed between the third insulating film and the first insulating film (Probst a portion of figure 2 is between Omura A and C), and 
wherein the fourth insulating film (Omura D) faces the second insulating film (Omura B) with a portion of the semiconductor chip (Probst figure 2) interposed between the fourth insulating film and the second insulating film (Probst a portion of figure 2 is between Omura B and D).
Regarding claim 4, the prior art teaches:
wherein the fourth insulating film (Omura D) covers an upper wall surface at a side of the non-facing wall (Omura D1), and 
faces the third insulating film (Omura C) at the side of the facing wall in the field trench (Probst 18).
Regarding claim 5, Probst teaches at least in figure 2:
a first electrode (29) embedded on an upper side of the gate trench (23) with the first insulating film (30) interposed between the first electrode (29) and the upper side of the gate trench (23); 
a second electrode (26) embedded on a lower side of the gate trench (21) with the second insulating film (24) interposed between the second electrode (26) and the lower side of the gate trench (21); 
a third electrode (56) embedded on the side of the facing wall in the field trench (18) with the third insulating film (50/54) interposed between the third electrode (56) and the side of the facing wall (50/54 is so arranged); and 
a fourth electrode (52) embedded on a side of the non-facing wall in the field trench (18) with the fourth insulating film (50) interposed between the fourth electrode (52) and the side of the non-facing wall (50 is so arranged).
Regarding claim 6, Probst teaches at least in figure 2:
wherein the third electrode (56) is embedded on an upper side of the field trench (18).
Regarding claim 7, Omura teaches at least in figure 26, and Examiner figure 1 above:
wherein the fourth electrode (17) is embedded on an upper side and a lower side of the field trench (E), and 
configured to cross a bottom portion of the third electrode in a depth direction of the field trench (17 so crosses 19’).
Regarding claim 8, Omura teaches at least in figure 26, and Examiner figure 1 above:
wherein the third electrode (19’) is formed to have a smaller width than the first electrode (while not explicitly shown it would have been obvious that 19’ would have a smaller width than 19. This is because the width of 19’ is a variable based upon the size of E and the size of 17 horizontally next to 19’. One of ordinary skill in the art would want to make the width of 19’ smaller in order to make the device smaller. One of ordinary skill in the art would want to optimize the width of 17 next to 19’ in order to optimize the capacitance between 19 and 17, and between 17 and the surrounding material. Thus, the size of trench, and the size of the components are design variables that one of ordinary skill in the art would want to adjust in order to adjust the area occupied by E, and the capacitance of the elements inside of E to the other surrounding elements.
Regarding claim 9, the prior art teaches:
a first intermediate insulating film (Probst 27) interposed between the first electrode (Probst 29) and the second electrode (Probst 26); and 
a second intermediate insulating film (Probst 54; Omura G) interposed between the third electrode (Probst 56; Omura 19’) and the fourth electrode (Probst 52; Omura 17)
Regarding claims 10-12, 
Claim 10-12 are directed to the use of the device. Under MPEP 2114(II) the use of the device does not differentiate the device claim from the prior at. As there is no structural difference between the prior art and claimed device, the claims do not add a patentable distinction between the prior art and the claimed device. Thus, the prior art can inherently/obviously be operated in the claimed manner.
Regarding claim 13, Probst teaches at least in figure 2:
a body region (34) formed at a surface layer portion of the main surface (top of 56), 
wherein the gate trench (23) is formed to penetrate the body region (34), and 
wherein the first insulating film (30) is in contact with the body region (34).
Regarding claim 14, Probst teaches at least in figure 2:
wherein the field trench (18) is formed to penetrate the body region (34), and 
wherein the third insulating film (50 above 52) is in contact with the body region (34).
Regarding claim 15, Probst teaches at least in figure 2:
a source region (36) formed at the surface layer portion of the body region (34) in a region extending along the gate trench (23).
Regarding claim 16, Probst teaches at least in figures 1-2:
wherein the gate trench is formed in a band shape in a plan view, and wherein the field trench is formed in a band shape extending parallel to the gate trench in the plan view (this is shown in figure 1).
Regarding claim 17, Probst teaches at least in figures 1-2:
wherein the field trench (18) is formed to have a larger width than the gate trench (21).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822